Citation Nr: 0920833	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to a compensable rating for service-connected 
recurrent dislocation of the left temporomandibular joint 
(TMJ).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in August 2002, which denied the above 
claims.
In June 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

In May 2006, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Diabetes mellitus was not present in service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service. 

2. Service-connected recurrent dislocation of the left TMJ is 
manifested by inter-incisal opening to 40 mm. and lateral 
movement to at least 8 mm.




CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2. The criteria for a compensable rating for service-
connected recurrent dislocation of the left TMJ have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.
§ 4.150, Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that, for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

VCAA notice must be provided before the initial AOJ decision 
on the claims for VA benefits.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this case, the Veteran was provided 
with a VCAA notification letter in June 2002 with regard to 
his service connection claim, prior to the initial 
unfavorable AOJ decision issued in August 2002.  No VCAA 
letter with respect to the Veteran's increased rating claim 
was issued prior to this decision.  Additional letters with 
respect to both claims were sent in July 2006 and November 
2008.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in June 2002 informed the 
Veteran of the evidence necessary to establish service 
connection, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  However, only the July 2006 and November 2008 
notices advised him as to the evidence necessary to establish 
a disability rating for his TMJ claim, to include evidence of 
how his disability affects his work and daily life, and no 
notice apprised him of diagnostic codes relevant to his TMJ 
disability, although Diagnostic Code 9905 was detailed in the 
January 2004 statement of the case (SOC).  

The Board acknowledges the inadequacy of the notice sent to 
the Veteran with respect to his increased rating claim.  
However, the defective timing of the July 2006 and November 
2008 notices has been rectified.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that an SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 Fed. Cir. 2006).  In this 
case, both the July 2006 and November 2008 letters were 
followed by an SSOC.  Thus, the timing defect of the notices 
has been rendered harmless.

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that the Veteran has been afforded 
multiple VA examinations at which the clinical examination 
consisted of measurements of the jaw.  Thus, although the 
Veteran was not provided with notice of the exact rating 
criteria used in the evaluation of a TMJ disability, the 
Board determines that a reasonable person would have 
understood that his rating evaluation was dependent on his 
ability open his mouth and move his jaw.  Therefore, the 
Board finds that the lack of notice of diagnostic codes is 
not prejudicial in this case.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  

With regard to the notice requirements under Dingess/Hartman, 
the July 2006 and November 2008 VCAA letters provided notice 
as to disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but again 
finds that the Veteran has not been prejudiced as a result.  
The question of disability ratings with regard to the 
increased rating claim is addressed above, and as the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's claims, any questions as to the 
assignment of a disability rating as to his service 
connection claim and effective dates for either claim are 
rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores at 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Based on the above, the Board 
finds that further VCAA notice is not necessary prior to the 
Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  The Veteran's 
service treatment records, VA medical records, and the 
reports of July 2002 and September 2008 VA dental 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  

The Board notes that the Veteran identified and requested 
that VA obtain treatment records from several private 
physicians, to include Dr. MM, Dr. JT, Dr. ED, and Dr. WK.  
The RO sent two requests to Dr. MM, but no response was 
received.  The requests sent to Dr. ED were returned as 
undeliverable, and the Veteran did not provide an alternate 
address.  Both Dr. JT and Dr. WK responded that there were no 
records available.  Additionally, the Board notes that 
requests for additional VA treatment records and dental 
records for Sampson Air Force Base yielded negative results.  
The National Personnel Records Center (NPRC) indicated that 
all service treatment records had been sent with the last 
request.  

The Board acknowledges that, in cases where VA is unable to 
obtain some or all of the Veteran's service treatment 
records, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  In this case, however, the 
Board notes that the Veteran's dental treatment records from 
multiple locations, to include Sampson AFB, are part of the 
service treatment records in the claims file.  Based on this 
fact, the Board determines that it is unlikely that there are 
service dental records that are not already of record and   
finds that further efforts to locate additional dental 
treatment records would only serve to unnecessarily delay the 
Board's decision with no benefit to the Veteran.  See 
Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claims. 

The Board notes that the Veteran has not been provided a VA 
examination with respect to his service connection claim.  In 
this case, the Board finds that a current VA examination to 
determine whether the Veteran has diabetes mellitus as a 
result of his military service is not necessary to decide the 
claim.  Any current medical opinion linking such disability 
to the Veteran's military service would necessarily be based 
upon the unsubstantiated history provided by the Veteran 
decades following his discharge from service.  In the absence 
of any evidence of complaints, treatment, or diagnoses 
referable to diabetes mellitus in service, there is no 
competent basis upon which to conclude that the Veteran's 
current disability is related to service.  In addition, no 
competent medical evidence suggesting such causal connection 
has been submitted or identified by the Veteran.  Thus, the 
Board concludes that an examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.

In light of the above, the Board concludes that further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including diabetes mellitus, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has contended that he was told that he had 
diabetes mellitus by is treating dentist at Sampson Air Force 
Base in 1955 and also that he was informed by his insurance 
company in December 1972 that his September 1972 insurance 
examination-which was a month after his discharge-had 
revealed diabetes mellitus.  Thus, he argues that service 
connection is warranted for diabetes mellitus.

Initially, the Board notes that post-service treatment 
records are replete with diagnosis and treatment for diabetes 
mellitus.  Thus, the Veteran meets the criteria of having a 
current disability with respect to this claim.  

However, the Board notes that the Veteran's service treatment 
records do not reflect any complaints, treatment, or 
diagnosis referable to diabetes mellitus.  The Board observes 
that the Veteran's August 1955 discharge examination and 
March 1972 retirement examination reflect that the Veteran's 
blood sugar laboratory results were negative.

Moreover, the competent medical evidence does not establish a 
relationship between the Veteran's diabetes mellitus and his 
service.  First, the Board notes that diabetes mellitus was 
not present to a compensable degree within one year of his 
military service.  In this regard, the Board acknowledges 
that the Veteran's medical records prior to 1993 were found 
to be unavailable.  However, the Board observes that the 
medical evidence of record provides some information as to 
the onset of the Veteran's diabetes mellitus.  Specifically, 
December 1994 and January 1995 VA treatment records indicate 
that the Veteran was a new patient with a two year history of 
non-insulin dependent diabetes mellitus.  The Board notes 
that a July 2003 VA treatment record reports that the Veteran 
had a 30 year history of diabetes mellitus; however, there 
are voluminous VA treatment records in the file, and the July 
2003 VA treatment record is the only record to report a 30 
year history.  Therefore, the Board determines that the 
earlier VA treatment records are more probative of when the 
onset of diabetes mellitus occurred.  Specifically, as the 
Veteran was a new patient in 1994 seeking treatment from 
physicians unfamiliar with his medical history, the Board 
finds it unlikely the Veteran would not have reported a then 
over 20 year history of diabetes mellitus rather than the two 
years recorded in the records if, in fact, the disability had 
been present for twenty years.  

The Board acknowledges the Veteran's statements with respect 
to when his diabetes mellitus was diagnosed.  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Here, the Veteran is not competent to 
diagnosis diabetes mellitus, but he is competent to report 
that he was told of the diagnosis.  

Nevertheless, the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this 
case, the Board notes that the Veteran has contended that he 
was informed of a diagnosis of diabetes mellitus in 1955 by 
his dentist and in December 1972 by an insurance company and 
has apparently told his treating physicians both that he was 
diagnosed in 1992 and 1973.  These discrepancies lead the 
Board to question the credibility of the Veteran's 
assertions.  Moreover, as discussed above, the Board finds it 
more likely that the report of a two-year history of diabetes 
mellitus as recorded in the 1994 VA treatment record is 
accurate.  Thus, the Board affords the Veteran's contentions 
that the onset of his diabetes mellitus was during or within 
one year of active military service no probative weight.  
Based on the above, the Board finds that a preponderance of 
the evidence indicates that the Veteran's diabetes mellitus 
was not diagnosed within one year of his retirement from 
military service.

With respect to direct service connection, the Board again 
notes that the first record to reflect a diagnosis of 
diabetes mellitus is dated in December 1994 and that this 
record indicates that the diabetes mellitus was diagnosed in 
1992.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, no competent medical professional has 
suggested that the Veteran's diabetes mellitus is related to 
his military service.

No competent medical professional has noted the Veteran's 
allegations of continuity of diabetes mellitus symptomatology 
from the time of discharge to present and linked currently 
existing diabetes mellitus to active duty based on this 
history. See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's service 
connection claim, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
diabetes mellitus.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and his 
service connection claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 



III. Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disability.

The Veteran's service-connected left TMJ disability has been 
assigned an initial noncompensable rating pursuant to 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2008).  The Veteran 
contends that his symptomology is worse than is contemplated 
under such initial rating.  Specifically, he reports that he 
has experienced benign bone growth that causes pain and 
locking of his jaw.  Thus, he argues that a higher rating 
should be assigned.  

Pursuant to 38 C.F.R. § 4.150, DC 9904, a noncompensable 
rating is assigned for a slight displacement of the mandible, 
a 10 percent disability evaluation is contemplated for 
moderate displacement, and a 20 percent disability evaluation 
is warranted for severe displacement.  Ratings are dependent 
upon the degree of motion and relative loss of masticatory 
function.  38 C.F.R. § 4.150, DC 9904.
The Board notes that the words slight, moderate, and severe 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Under 38 C.F.R. § 4.150, DC 9905, 10 percent rating is 
warranted when the range of lateral excursion is limited from 
0 to 4 mm or the inter-incisal range is limited to 31 to 40 
mm; a 20 percent rating is applicable when the inter-incisal 
range is limited to 21 to 30 mm; a 30 percent rating is for 
contemplation when the inter-incisal range is limited to 11 
to 20 mm; and a 40 percent rating is assigned when the range 
is limited to 0 to 10 mm. 38 C.F.R. § 4.150, DC 9905.  
Ratings for limitation of inter-incisal range of motion are 
not to be combined with ratings for lateral excursion.  

The Veteran has been assigned a noncompensable rating for his 
service-connected left TMJ disability as it does not meet the 
requirements for a compensable rating.  VA treatment records 
reflect that the Veteran has been seen for pain and 
difficulty eating during the appeal period, and that he had 
surgery on his mouth and been fitted for new dentures.  
However, he has not received treatment specifically for his 
left TMJ disability.

At a July 2002 VA examination, the Veteran displayed normal 
range of motion to 45 mm inter-incisal opening and 8 mm 
lateral range of motion.  Additionally, the examiner noted 
that there was no crepitus, subluxation, or masticatory 
impairment and that all osseous structures were asymptomatic 
and within normal limits.  

At a September 2008 VA examination, the examiner also found 
no limitations of motion with inter-incisal movement to 40 mm 
and lateral movement from 8 to 10 mm bilaterally.  The 
examiner noted some bone loss of the mandible, but stated 
that the loss was due to normal bone resorption over decades 
of use of mandibular and maxillary complete dentures.  

Based on the above, the Board must conclude that a 
compensable rating for service-connected recurrent 
dislocation of the left TMJ is not supported by the evidence.  
The medical evidence does not reveal that the Veteran suffers 
any limitation of mandibular motion that would warrant a 
compensable rating.  As the evidence of record does not 
support a finding of an increased rating at any time during  
the appeal period, a staged rating is not for assignment.  
Hart v. Mansfield, 21 Vet. App. 505 (2007)

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that, although the Veteran 
has lost all of his teeth and wears a full set of dentures, 
the evidence does not reflect that the Veteran has lost a 
portion of his mandible or suffers nonunion of the mandible. 
Moreover, the Board notes that the Veteran's loss of teeth 
and need for dentures have been demonstrated to be due to 
poor dental health, and no records show that they are related 
to the service-connected disability.  Thus, a rating under 
Diagnostic Codes 9901, 9902, 9903, or 9913, for loss of all 
and half of the mandible, nonunion of the mandible, and loss 
of teeth, respectively, is not warranted.  As such, a review 
of the record fails to reveal any additional functional 
impairment associated with the Veteran's service-connected 
left TMJ disability so as to warrant consideration of 
alternate rating codes.   

The Board acknowledges the Veteran's testimony with respect 
to the pain he experiences as well as the evident problems he 
has with his dentures; however, the record does not show that 
these problems are related to his service-connected 
disability.  Rather, the preponderance of the evidence 
relevant to the Veteran's service-connected left TMJ 
disability shows that the disability results in no limitation 
of motion so as to warrant a compensable rating.  
Accordingly, a compensable rating for service-connected 
recurrent dislocation of the left TMJ must be denied. 

Additionally, the Board acknowledges that an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present 
case, the Board finds no evidence that the Veteran's service-
connected recurrent dislocation of the left TMJ presents such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Veteran's symptoms related to this disability are fully 
contemplated within the rating schedule.  Thus, referral for 
an extraschedular rating is not necessary.


ORDER

Service connection for diabetes mellitus is denied.

A compensable rating for service-connected recurrent 
dislocation of the left TMJ is denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


